Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 of U.S. Application 17/456,811 filed on November 29, 2021 are presented for examination.

	Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claim 7, the phrases “An electrical magnetic field measurement assembly comprising: a magnetic field sensor; and an electrical device according to claim 1, wherein “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Since claim 7 depends on claim 1, “a magnetic field sensor and an electrical device” is already defined in claim 1 so there seems no reason to disclose the elements again unless the elements are different. The Examiner cannot determine are these are the same elements from the device of claim 1 or another that is different from the elements of claim 1. The Examiner will interpret “An electrical magnetic field measurement assembly comprising: a magnetic field sensor; and an electrical device according to claim 1, wherein “as the same elements of claim 1. Appropriate correction is required. 


Regarding claim 8, the phrases “ An electrical assembly comprising: the electrical magnetic field measurement assembly according to claim 7; an electronic board ;and an electrical conductor, the electrical magnetic field measurement assembly firstly being applied to the electronic board “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Since claim 8 depends on claim 7 which depends on claim 1, the Examiner cannot determine if the electronic board and the electrical conductor are the same elements from the device of claim 1 or another that is different from the elements of claim 1. The Examiner will interpret“ An electrical assembly comprising: the electrical magnetic field measurement assembly according to claim 7; an electronic board ;and an electrical conductor, the electrical magnetic field measurement assembly firstly being applied to the electronic board “as the same elements of claim 1. Appropriate correction is required. 

Claim 9 is also rejected as it depends on rejected claim 8.

Regarding claim 10, the phrases “ an item of power electronics equipment comprising: an electronic board; a number of electrical conductors; and a number of electrical magnetic field measurement assemblies according to Claim 7, are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Since claim 10 depends on claim 7 which depends on claim 1, the Examiner cannot determine if the electronic board and the electrical conductors are the same elements from the device of claim 1 or another that is different from the elements of claim 1. The Examiner will interpret“ an item of power electronics equipment comprising: an electronic board; a number of electrical conductors; and a number of electrical magnetic field measurement assemblies according to Claim 7 “as the same elements of claim 1. Appropriate correction is required. 
The Examiner suggest the best approach is to make these independent claims to better define the invention. 

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	



Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPGPub 20220163568. Although the claims at issue are not identical, they are not patentably distinct from each other because the holding member having the same structure able to create a free volume formed in an electrical conductor..
.
Claims 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of USPGPub 202201635686. This is a nonstatutory double patenting rejection.
App No. 17/456,811
USPGPub 20220163568

An electrical device configured to be housed on board an electric or hybrid motor vehicle, comprising: a support comprising a holding member;
an electrical circuit housed at least partially in the support and comprising
an array of electrical tracks and a receiving portion configured to
receive a magnetic field sensor, the electrical circuit being configured so as to create an electrical link between the magnetic field sensor
The electrical device housed on board an electric or hybrid motor vehicle, comprising: a support comprising a holding member; and an electrical circuit housed at least partially in the support and comprising an array of electrical tracks and a receiving portion configured to receive a magnetic field sensor, said receiving portion being at a distance from the holding member, at a distal end of the support with respect to the holding member, the electrical circuit being configured so as to create an electrical link between the magnetic field sensor,

an electronic board external to the
electrical device by way of the receiving portion and the array
of electrical tracks, and the holding member comprising at least one bearing portion forming a stop so as to create a mechanical link between the support and the electronic board, so as
to position the magnetic field sensor in a free volume formed in an electrical conductor to enable the magnetic field sensor to perform measurements of a magnetic field induced by a current flowing in the electrical conductor, the electrical device being configured so as to transmit said magnetic field measurements to the electronic board.

and an electronic board external to the electrical device by way of the receiving portion and the array of electrical tracks, the holding member comprising at least one bearing portion forming a stop so as to create a mechanical link between the support and the electronic board, and said receiving portion forming an exposed surface configured so as to create an electrical connection with said magnetic field sensor through plane-to-plane contact between the receiving portion and a face of the magnetic field sensor.




	
Clams 2-10 are the same as claims 2-10 on USPGPub 20220163568 respectively. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an electrical device configured to be housed on board an electric or hybrid motor vehicle, comprising: a support comprising a holding member; an electrical circuit housed at least partially in the support and comprising an array of electrical tracks and a receiving portion configured to receive a magnetic field sensor, the electrical circuit being configured so as to create an electrical link between the magnetic field sensor and the holding member comprising at least one bearing portion forming a stop so as to create a mechanical link between the support and the electronic board, so as to position the magnetic field sensor in a free volume formed in an electrical conductor to enable the magnetic field sensor to perform measurements of a magnetic field induced by a current flowing in the electrical conductor in combination of the other limitations of the claim.





Claims 2-10 are also objected to as they further limit claim 1.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houbre et al (USPGPub 20180011129): discloses a device for measuring currents in an electrical conductor. 

Flock et al (USPGPub 20120001627): discloses magnetic field sensing with a flat conductor. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868